The opinion of the court was delivered by
Black, J.
This action is based upon a mechanics’ lien claim for labor performed and material furnished by the plaintiff in the erection of a building. A mistrial was ordered, then an amendment of the pleadings was made, a subsequent trial with a jury, resulting in a verdict for the plaintiff; several grounds of appeal are stated, such as a refusal to nonsuit the plaintiff by the trial court; but a number are abandoned in the appellant’s brief. The questions in controversy were submitted by the trial court to the jury to determine. They were questions of fact. The trial judge, in the charge to the jury, said the case is one largely of fact. We have examined the alleged errors with the result that we find they are without legal merit. It would be profitless to review these grounds of appeal in detail; being questions of fact, they were properly and fairly submitted by the trial judge to the jury to determine. The defendant-appellant says the verdict of the jury should have been four hundred and twenty dollars in favor of the defendant on his counterclaim instead of seven hundred and nineteen dollars and forty-four cents in favor of the plaintiff, and argues in the brief, as one of the grounds of appeal, that this court should *618reverse the judgment, because the verdict on which the judgment was entered is against the weight of the evidence; manifestly, this court has no jurisdiction or power to review the evidence or determine the weight of evidence, on which a verdict is found by a jury and on which the judgment is based. Flanigan v. Guggenheim Smelting Co., 63 N. J. L. 647; Central Railroad Co. v. Tunison, 55 Id. 561.
Finding no error in the record, the judgment is affirmed, with costs.
For affirmance — The Chancellor, Chief Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 14.
For reversal — None.